DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 and 07/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5, 7, and 17 objected to because of the following informalities:
The examiner respectfully notes that claim 5 and claim 17 recite "pipe" while in specification the term "pipeline" recited. The examiner suggests changing "pipe" in claim 5 and claim 17 to "pipeline" to be consistent with the term in the specification.
Claim 7 recites “The apparatus of claim 7”, seems to be a typo.  The examiner interprets it as “The apparatus of claim 1”, for the purpose of examination.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) being interpreted under 35 U.S.C. 112(f) is/are: "means for renaming", "means for scheduling", "and means for performing" in claim 12 and claim 13. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-18,  21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 20180095761 A1), referred herein as Winkel, in view of King (US 20190163475 A1), referred herein as King '475.  
Regarding Claim 1, Winkel teaches
An apparatus, comprising: a rename block to receive a first memory operation that specifies a plurality of data register operands and perform renaming on the first memory operation; (Winkel
Abst: A processing device includes a store instruction identification unit to identify a pair of store instructions among a plurality of instructions in an instruction queue. [0052] At block 306, the 
a scheduling block to receive the renamed first memory operation, store the renamed first memory operation in at least one entry of a plurality of scheduling block entries, and schedule the first memory operation as a single operation with a plurality of data register operands; 
(Winkel FIG. 4A, the processor pipeline, scheduling stage receives the output from the previous stage – the renaming stage, and the renaming stage puts the output onto entries in a register file for the next stage – the scheduling stage) (Winkel [0052] At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0058] The scheduler unit(s) 456 is coupled to the physical register file(s) unit(s) 458. [0070]The register renaming logic renames logic registers onto entries in a register file. ) (i.e. the renaming stage store the output onto entries in a register file, and the scheduler unit(s) coupled to the physical register file(s) to have the entries. )
and a memory operation block to receive the scheduled first memory operation (Winkel [0032] In one implementation, the processing device 100 includes a store instruction execution unit 140 that executes the single fused store instruction.)
Winkel does not teach and atomically perform the first memory operation across the plurality of data register operands.  
and atomically perform the first memory operation across the plurality of data register operands. (King '475 [0026] This is handled by requiring that the fused store micro-operations are dispatched as an atomic group with an extra bit in the retire queue, for example retire queue 208, indicating a fused store operation.)
Winkel and King '475 are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel and King '475 before him or her to modify the Winkel’s system with King '475’s teaching. The motivation for doing so would be to have fused memory operation performed atomically for better (King '475 [0026]) Exception handling should a fault or trap occur on the fused store operation.
Regarding Claim 2, Winkel and King '475 teach
The apparatus of claim 1, wherein the rename block is configured to perform renaming on the first memory operation by treating each data register operand of the plurality of data register operands as an individual memory operation. (Winkel [0033] In one implementation, the store instruction fusion unit 130 fuses the first store instruction and the second store instruction into the single fused store instruction in an ascending storage order. With respect to the implementation of the ascending storage order, the first store instruction in the pair of store instructions should occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101. In one implementation, the first operand of the first store instruction corresponds to a first initial data storage of the first memory region into which to begin storage of content the first data element.) 
Regarding Claim 3, Winkel and King '475 teach
The apparatus of claim 1, wherein the scheduling block entry storing the renamed first memory operation further stores the plurality of data register operands.  (Winkel [0054] In FIG. 4A, a processor 
Regarding Claim 4, Winkel and King '475 teach
The apparatus of claim 1, wherein the memory operation block is configured to track the plurality of data register operands independently. (Winkel [0032] In one implementation, the store instruction execution unit 140 stores the content of the first data element and the second data element in the memory regions 110a-110n based on the single fused store instruction.  In one implementation, the store instruction execution unit 140 analyzes the first, second and third operands of the single fused store instruction to store the contents of the first data element and the second data element.)
Regarding Claim 5, Winkel and King '475 teach
The apparatus of claim 4, wherein the memory operation block supports the full data width of the plurality of data register operands in a single pipe. (Winkel [0041] The above example describes an ascending storage order of a first store instruction of 32 bits (width of the first data element r1) and a second store instruction of 32 bits (width of the second data element r2) merged together in a fused store instruction of 64 bits (width of the combined first data element r1 and the second data element r2. [0022] In a further aspect, a processor may include one or more processing cores, and hence may be 
Regarding Claim 6, Winkel and King '475 teach
The apparatus of claim 1, wherein the first memory operation is a store pair operation. (Winkel
 [0043] As discussed above, the first store instruction in the pair of store instructions may occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101 of FIG. 1.)
Regarding Claim 7, Winkel and King '475 teach
The apparatus of claim 7, wherein the scheduling block schedules the first memory operation as a plurality of independent operations in the memory operation block, and wherein each of the plurality of independent memory operations point to a single entry in a store buffer. (Winkel [0069] Some instructions are converted into a single micro-op … In another implementation, an instruction can be stored within the microcode ROM 532 should a number of micro-ops be needed to accomplish the operation. The trace cache 530 refers to an entry point programmable logic array (PLA) to determine a correct micro-instruction pointer for reading the micro-code sequences to complete one or more instructions in accordance with one implementation from the micro-code ROM 532. ) (i.e. some instructions are converted into a single micro-op, and micro-instruction pointers - for reading the micro-code sequences to complete one or more instructions – are in the trace cache which is a store buffer. )
	Regarding claim 10, Winkel and King '475 teach
The apparatus of claim 1, integrated into an integrated circuit (IC). (Winkel [0022]
In another aspect, a processor may be implemented as a single integrated circuit, two or more integrated circuits, or may be a component of a multi-chip module (e.g., in which individual microprocessor dies are included in a single integrated circuit package and hence share a single socket).)
	Regarding claim 11, Winkel and King '475 teach
The apparatus of claim 10, further integrated into a device selected from the group consisting of: a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter. (Winkel [0023] The processing device 100 may be used in a computing system (not shown) that includes, but is not limited to, a desktop computer, a tablet computer, a laptop computer, a netbook, a notebook computer, a personal digital assistant (PDA), a server, a workstation, a cellular telephone, a mobile computing device, a smart phone, an Internet appliance or any other type of computing device. In another implementation, the processing device 100 may be used in a system on a chip (SoC) system.) 
Regarding Claim 12, Winkel teaches
An apparatus, comprising: means for renaming to receive a first memory operation that specifies a plurality of data register operands and perform renaming on the first memory operation; (Winkel
Abst: A processing device includes a store instruction identification unit to identify a pair of store instructions among a plurality of instructions in an instruction queue. [0052] At block 306, the processing device identifies a first operand and a second operand of each store instruction in the pair. At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0054] In FIG. 4A, a processor pipeline 400 includes a fetch stage 402, a length decode stage 404, a decode stage 406, an allocation stage 408, a renaming stage 410, a scheduling (also known as a dispatch 
means for scheduling to receive the renamed first memory operation, store the renamed first memory operation in at least one entry of a plurality of entries in the means for scheduling, and schedule the first memory operation as a single operation with a plurality of data register operands; (Winkel FIG. 4A, the processor pipeline, scheduling stage receives the output from the previous stage – the renaming stage, and the renaming stage puts the output onto entries in a register file [0070] for the next stage – the scheduling stage) (Winkel [0052] At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0058] The scheduler unit(s) 456 is coupled to the physical register file(s) unit(s) 458. [0070]The register renaming logic renames logic registers onto entries in a register file. ) (i.e. the renaming stage store the output onto entries in a register file, and the scheduler unit(s) coupled to the physical register file(s) to have the entries. )
and means for performing memory operations to receive the scheduled first memory operation (Winkel [0032] In one implementation, the processing device 100 includes a store instruction execution unit 140 that executes the single fused store instruction.)
Winkel does not teach and atomically perform the first memory operation across the plurality of data register operands.  
However, King '475 teaches and atomically perform the first memory operation across the plurality of data register operands. (King '475 [0026] This is handled by requiring that the fused store micro-operations are dispatched as an atomic group with an extra bit in the retire queue, for example retire queue 208, indicating a fused store operation.)

Regarding Claim 13, Winkel and King '475 teach
The apparatus of claim 12, wherein the means for renaming is configured to perform renaming on the first memory operation by treating each data register operand of the plurality of data register operands as an individual memory operation. (Winkel [0033] In one implementation, the store instruction fusion unit 130 fuses the first store instruction and the second store instruction into the single fused store instruction in an ascending storage order. With respect to the implementation of the ascending storage order, the first store instruction in the pair of store instructions should occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101. In one implementation, the first operand of the first store instruction corresponds to a first initial data storage of the first memory region into which to begin storage of content the first data element.) 
Regarding Claim 14, Winkel teaches
A method, comprising: receiving a first memory operation that specifies a plurality of data register operands at a rename block; (Winkel [0103] The data storage device 1118 may include a machine-accessible storage medium 1124 on which is stored software 1126 implementing any one or more of the methodologies of functions described herein. [0029] The first operand in the first store instruction may correspond to a first memory region among the plurality of memory regions 110a-110n and the second operand of the first store instruction specifies a first data element of a first width, the contents of which 
performing renaming on the first memory operation by the rename block; providing the renamed first memory operation to a scheduling block; (Winkel [0052] At block 306, the processing device identifies a first operand and a second operand of each store instruction in the pair. At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0054] In FIG. 4A, a processor pipeline 400 includes a fetch stage 402, a length decode stage 404, a decode stage 406, an allocation stage 408, a renaming stage 410, a scheduling (also known as a dispatch or issue) stage 412, a register read/memory read stage 414, an execute stage 416, a write back/memory write stage 418, an exception handling stage 422, and a commit stage 424. [0070] The register renaming logic renames logic registers onto entries in a register file.) (i.e. at the renaming stage of the pipeline, renaming performed and the output of the renaming stage provides the next stage – the scheduling stage.)
scheduling the renamed first memory operation as a single operation with a plurality of data register operands; (Winkel FIG. 4A, the processor pipeline, scheduling stage receives the output from the previous stage – the renaming stage, and the renaming stage puts the output onto entries in a register file [0070] for the next stage – the scheduling stage) (Winkel [0052] At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0058] The scheduler unit(s) 456 is coupled to the physical register file(s) unit(s) 458. [0070]The register renaming logic renames logic registers onto entries in a register file. ) (i.e. the renaming stage store the output onto entries in a register file, and the scheduler unit(s) coupled to the physical register file(s) to have the entries.)
and providing the scheduled first memory operation to a memory operation block to be performed 
 (Winkel [0032] In one implementation, the processing device 100 includes a store instruction execution unit 140 that executes the single fused store instruction.)
	Winkel does not teach atomically across the plurality of data register operands.    
However, King '475 teaches atomically across the plurality of data register operands.  (King '475 [0026] This is handled by requiring that the fused store micro-operations are dispatched as an atomic group with an extra bit in the retire queue, for example retire queue 208, indicating a fused store operation.)
Winkel and King '475 are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel and King '475 before him or her to modify the Winkel’s system with King '475’s teaching. The motivation for doing so would be to have fused memory operation performed atomically for better (King '475 [0026]) Exception handling should a fault or trap occur on the fused store operation.
Regarding Claim 15, Winkel and King '475 teach
The method of claim 14, further comprising performing the scheduled first memory operation atomically by the memory operation block.  (King '475 [0026] This is handled by requiring that the fused store micro-operations are dispatched as an atomic group with an extra bit in the retire queue, for example retire queue 208, indicating a fused store operation.)
Regarding Claim 16, Winkel and King '475 teach
The method of claim 15, wherein the memory operation block is configured to track the plurality of data register operands independently.  (Winkel [0032] In one implementation, the store instruction execution unit 140 stores the content of the first data element and the second data element in the memory regions 110a-110n based on the single fused store instruction.  In one implementation, the store instruction execution unit 140 analyzes the first, second and third operands of the single fused store instruction to store the contents of the first data element and the second data element.)
Regarding Claim 17, Winkel and King '475 teach
The method of claim 15, wherein the scheduled first memory operation is performed by a single pipe of the memory operation block at the full data width of the plurality of data register operands.  (Winkel [0041] The above example describes an ascending storage order of a first store instruction of 32 bits (width of the first data element r1) and a second store instruction of 32 bits (width of the second data element r2) merged together in a fused store instruction of 64 bits (width of the combined first data element r1 and the second data element r2. [0022] In a further aspect, a processor may include one or more processing cores, and hence may be a single core processor, which is typically capable of processing a single instruction pipeline, or a multi-core processor, which may simultaneously process multiple instruction pipelines.)
Regarding Claim 18, Winkel and King '475 teach
The method of claim 14, wherein performing renaming on the first memory operation comprises treating each data register operand of the plurality of data register operands as an individual memory operation. (Winkel [0033] In one implementation, the store instruction fusion unit 130 fuses the first store instruction and the second store instruction into the single fused store instruction in an ascending storage order. With respect to the implementation of the ascending storage order, the first store instruction in the pair of store instructions should occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101.)
	Regarding Claim 21, Winkel and King '475 teach
The method of claim 14, wherein the first memory operation is a store pair operation. (Winkel
 [0043] As discussed above, the first store instruction in the pair of store instructions may occur before the second store instruction in the pair of store instructions among the plurality of instructions 101a-101n in the instruction queue 101 of FIG. 1.)
Regarding Claim 24, Winkel teaches
A non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to: receive a first memory operation that specifies a plurality of data register operands at a rename block; (Winkel [0103] The data storage device 1118 may include a machine-accessible storage medium 1124 on which is stored software 1126 implementing any one or more of the methodologies of functions described herein. [0018] Implementations of the disclosure provide for fused adjacent memory stores. In typical high-performance modern processors [0029] The first operand in the first store instruction may correspond to a first memory region among the plurality of memory regions 110a-110n and the second operand of the first store instruction specifies a first data element of a first width, the contents of which are to be stored in the first memory region specified by the first operand. [0055] processor 400 depicts an in-order architecture core and a register renaming logic.)
perform renaming on the first memory operation by the rename block; provide the renamed first memory operation to a scheduling block; (Winkel [0052] At block 306, the processing device identifies a first operand and a second operand of each store instruction in the pair. At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0054] In FIG. 4A, a processor pipeline 400 includes a fetch stage 402, a length decode stage 404, a decode stage 406, an allocation stage 408, a renaming stage 410, a scheduling (also known as a dispatch or issue) stage 412, a register read/memory read stage 414, an execute stage 416, a write back/memory write stage 418, an exception handling stage 422, and a commit stage 424. [0070] The register renaming logic renames logic registers onto entries in a register file.) (i.e. at the renaming stage of the pipeline, renaming performed and the output of the renaming stage provides the next stage – the scheduling stage.)
schedule the renamed first memory operation as a single operation with a plurality of data register operands;  (Winkel FIG. 4A, the processor pipeline, scheduling stage receives the output from the previous stage – the renaming stage, and the renaming stage puts the output onto entries in a register 
provide the scheduled first memory operation to a memory operation block; and perform the scheduled first memory operation (Winkel [0032] In one implementation, the processing device 100 includes a store instruction execution unit 140 that executes the single fused store instruction.)
Winkel does not teach atomically by the memory operation block.    
However, King '475 teaches atomically by the memory operation block. (King '475 [0026] This is handled by requiring that the fused store micro-operations are dispatched as an atomic group with an extra bit in the retire queue, for example retire queue 208, indicating a fused store operation.)
Winkel and King '475 are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel and King '475 before him or her to modify the Winkel’s system with King '475’s teaching. The motivation for doing so would be to have fused memory operation performed atomically for better (King '475 [0026]) Exception handling should a fault or trap occur on the fused store operation.
Regarding Claim 25, Winkel and King '475 teach
The non-transitory computer-readable medium of claim 24, wherein WT Ref. No. 2233-101Ampere Ref. No. 190001performing renaming on the first memory operation comprises treating each data register operand of the plurality of data register operands as an individual memory operation. (Winkel [0033] In one implementation, the store a-101n in the instruction queue 101.)
Claim(s) 8, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 20180095761 A1), referred herein as Winkel, in view of King (US 20190163475 A1), referred herein as King '475, further in view of Hooker et al. (US 20110040955 A1), referred herein as Hooker.  
Regarding Claim 8, Winkel and King '475 teach
The apparatus of claim 7, 
	Winkel-King '475 does not teach
wherein the rename block is further configured to receive a second memory operation that specifies a plurality of data register operands, detect that the second memory operation is a load pair operation where at least one of the WT Ref. No. 2233-101Ampere Ref. No. 190001plurality of data register operands of the load pair operation matches one of the plurality of data register operands of the store pair operation, and perform data forwarding from the first memory operation to the second memory operation.  
	However, Hooker teaches wherein the rename block is further configured to receive a second memory operation that specifies a plurality of data register operands, (Hooker [0008]  The microprocessor includes a queue comprising a plurality of entries each configured to hold store information for a store instruction. The store information specifies sources of operands used to calculate a store address. [0035] The register renaming information incorporates the program order of the instructions.) detect that the second memory operation is a load pair operation where at least one of the WT Ref. No. 2233-101Ampere Ref. No. 190001plurality of data register operands of the load pair operation matches one of the plurality of data register operands of the store pair operation, and perform data forwarding from the first memory operation to the second memory operation.  (Hooker (0004] In order to detect whether it needs to forward store data to a load instruction, the microprocessor compares the load memory address with the store memory addresses of older store instructions to see whether they match. [0010] The store information specifies sources of operands used to calculate a store address. The store instruction specifies store data to be stored to a memory location identified by the store address. The computer readable program code also includes second program code for specifying control logic, coupled to the queue, configured to encounter a load instruction. The load instruction includes load information that specifies sources of operands used to calculate a load address. The control logic detects that the load information matches the store information held in a valid one of the plurality of queue entries and responsively predicts that the microprocessor should forward to the load instruction the store data specified by the store instruction whose store information matches the load information.)
Winkel, King '475, and Hooker are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel, King '475, and Hooker before him or her to modify the Winkel-King '475’s system with Hooker’s teaching. The motivation for doing so would be to have high performance solution (Hooker [0003]) as modern microprocessors transfer the store data from the functional unit in which the store instruction resides (e.g., a store queue) to the functional unit in which the load instruction resides (e.g., a load unit).
Regarding Claim 23, Winkel and King '475 teach
The method of claim 21, 
	Winkel-King '475 does not teach
further comprising: receiving a second memory operation that specifies a plurality of data register operands; detecting that the second memory operation is a load pair operation where at least one of the plurality of data register operands of the load pair operation matches one of the plurality of data registers operands of the store pair operation; and performing data forwarding from the first memory operation to the second memory operation.  
	However, Hooker teaches further comprising: receiving a second memory operation that specifies a plurality of data register operands; (Hooker [0008]  The microprocessor includes a queue comprising a plurality of entries each configured to hold store information for a store instruction. The store information specifies sources of operands used to calculate a store address. [0035] The register renaming information incorporates the program order of the instructions.) detecting that the second memory operation is a load pair operation where at least one of the plurality of data register operands of the load pair operation matches one of the plurality of data registers operands of the store pair operation; and performing data forwarding from the first memory operation to the second memory operation. (Hooker (0004] In order to detect whether it needs to forward store data to a load instruction, the microprocessor compares the load memory address with the store memory addresses of older store instructions to see whether they match. [0010] The store information specifies sources of operands used to calculate a store address. The store instruction specifies store data to be stored to a memory location identified by the store address. The computer readable program code also includes second program code for specifying control logic, coupled to the queue, configured to encounter a load instruction. The load instruction includes load information that specifies sources of operands used to calculate a load address. The control logic detects that the load information matches the store information held in a valid one of the plurality of queue entries and responsively predicts that the microprocessor should forward to the load instruction the store data specified by the store instruction whose store information matches the load information.)
Winkel, King '475, and Hooker are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would .
Claim(s) 9, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 20180095761 A1), referred herein as Winkel, in view of King (US 20190163475 A1), referred herein as King '475, further in view of King (US 20190171452 A1), referred herein as King '452.  
Regarding Claim 9, Winkel and King '475 teach
The apparatus of claim 1, 
Winkel-King '475 does not teach wherein the first memory operation is a load pair operation.  
	However, King '452 teaches wherein the first memory operation is a load pair operation.  
(King '452 abst: A system and method for load fusion fuses small load operations into fewer, larger load operations. The two load operations are then fused together to form one load micro-operation with twice the data size and one load data micro-operation with no load component.)
Winkel, King '475, and King '452 are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel, King '475, and King '452 before him or her to modify the Winkel-King '475’s system with King '452’s teaching. The motivation for doing so would be that  (King '452 [0009]) The load fusion system and method effectively realizes some of the IPC gain of an architecture with more load pipelines, without the disadvantages of building more pipelines.
Regarding Claim 19, Winkel and King '475 teach
The method of claim 14
 wherein the first memory operation is a load pair operation.  
	However, King '452 teaches wherein the first memory operation is a load pair operation.  
(King '452 abst: A system and method for load fusion fuses small load operations into fewer, larger load operations. The two load operations are then fused together to form one load micro-operation with twice the data size and one load data micro-operation with no load component.)
Winkel, King '475, and King '452 are analogous art because they are from the same field of endeavor of microinstructions and control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel, King '475, and King '452 before him or her to modify the Winkel-King '475’s system with King '452’s teaching. The motivation for doing so would be that  (King '452 [0009]) The load fusion system and method effectively realizes some of the IPC gain of an architecture with more load pipelines, without the disadvantages of building more pipelines.
Regarding Claim 20, Winkel, King '475 and King '452  teach
The method of claim 19, wherein scheduling the renamed first memory operation as a single operation with a plurality of data register operands includes storing the plurality of data register operands in a single entry of the scheduling block.  ([0052] At block 310, the processing device fuses the pair of store instructions into a single fused store instruction. [0058] The scheduler unit(s) 456 is coupled to the physical register file(s) unit(s) 458. Winkel [0070] The register renaming logic renames logic registers onto entries in a register file.)
Claim(s) 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (US 20180095761 A1), referred herein as Winkel, in view of King (US 20190163475 A1), referred herein as King '475, further in view of NGUYEN HOAN (WO 2019051446 A1), referred herein as NGUYEN HOAN.  
Regarding Claim 22, Winkel and King '475 teach
The method of claim 21, wherein the renamed first memory operation is performed as a plurality of independent memory operations in the memory operation block, wherein each of the plurality of independent memory operations point to a single entry in a store buffer. (Winkel [0069] Some instructions are converted into a single micro-op … In another implementation, an instruction can be stored within the microcode ROM 532 should a number of micro-ops be needed to accomplish the operation. The trace cache 530 refers to an entry point programmable logic array (PLA) to determine a correct micro-instruction pointer for reading the micro-code sequences to complete one or more instructions in accordance with one implementation from the micro-code ROM 532. ) (i.e. some instructions are converted into a single micro-op, and micro-instruction pointers - for reading the micro-code sequences to complete one or more instructions – are in the trace cache which is a store buffer. )	 
Winkel-King '475 does not teach memory operation in parallel
However, NGUYEN HOAN teaches memory operation in parallel (NGUYEN HOAN [0007] Aspects disclosed herein include multi-pump memory system access circuits for sequentially executing parallel memory operations in a memory system.)
Winkel, King '475, and NGUYEN HOAN are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Winkel, King '475, and NGUYEN HOAN before him or her to modify the Winkel-King '475’s system with NGUYEN HOAN’s teaching. The motivation for doing so would be (NGUYEN HOAN [0004]) the ability of a processor to operate efficiently, so a device can respond quickly, depends on the speed with which data can be read from and written to a memory system.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183